OPINION — AG — **** WATER RESOURCES BOARD — EFFECT OF CREATION OF NEW BOARD **** HOUSE BILL 1596, OF THE SECOND SESSION, THIRTY THIRD OKLAHOMA LEGISLATURE DID NOT ABOLISH THE PREVIOUSLY EXISTING OKLAHOMA WATER RESOURCES BOARD AND DID CREATE NINE MEMBER BOARD WITH NINE VACANCIES. THE MEMBERS OF THE OKLAHOMA WATER RESOURCES BOARD HAVE BEEN SERVING AS "DE FACTO OFFICERS" SINCE THE ENACTMENT  OF HOUSE BILL 1596 AND, AS SUCH, HAVE HAD THE AUTHORITY TO CARRY OUT THE DUTIES AND RESPONSIBILITIES PRESCRIBED BY LAW FOR MEMBERS OF THE OKLAHOMA WATER RESOURCES BOARD. CITE:  ARTICLE XXVII, SECTION 3, 74 O.S. 1961 344.19 [74-344.19], 82 O.S. 1961 1071-1078 [82-1071] — [82-1078], 82 O.S. 1961 1073 [82-1073], 82 O.S. 1971 1071 [82-1071] (ROBERT H. MITCHELL)